DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the gray-scale drawings are unclear. Applicant is advised to use black and white line drawings, and are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 5 and 7 are objected to because of the following informalities:  
Claim 1, line 9 recites “wherein when the or more flexible locking pins” and should recite “wherein when the one or more flexible locking pins”.
Claim 1, line 11 recites “the locked locking pin pockets” and should recite “the locked locking pin pocket”.
Claim 2 is missing a period.
Claim 4, line 7 recites “wherein when the or more flexible locking pins” and should recite “wherein when the one or more flexible locking pins”.
Claim 4, line 9 recites “the locked locking pin pockets” and should recite “the locked locking pin pocket”.
Claim 5 is missing a period.
Claim 7, lines 9-10 recite “the one or more flexible locking pin moves from” and should recite “the one or more flexible locking pins move from”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spacer body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “The spacer body” will be interpreted as “the spacer”.
Claim 1 recites the limitation "the unlocked pin pocket" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the unlocked pin pocket” will be interpreted as “the unlocked locking pin pocket”.
Claim 2 recites the limitation "the engagement end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the engagement end” will be interpreted as “an engagement end”.
Claim 2 recites the limitation “into clearance geometry” in lines 2-3.  It is unclear whether the clearance geometry recited in lines 2-3 is referring to the clearance geometry in line 1, or if a new clearance geometry is being claimed.  For the purpose of examining the claim, “into clearance geometry” in lines 2-3 will be interpreted as “into the clearance geometry”.
Claim 2 recites the limitation "an unlocked position" in line 4.  It is unclear whether “an unlocked position” is referring to the unlocked position recited in line 7 of claim 1, or if a new unlocked position is being claimed.  For the purpose of examining the claim, “an unlocked position” in line 4 of claim 2 will be interpreted as “the unlocked position”.
Claim 2 recites the limitation "a locked position" in line 4.  It is unclear whether “a locked position” is referring to the locked position recited in line 8 of claim 1, or if a new locked position is being claimed.  For the purpose of examining the claim, “a locked position” in line 4 of claim 2 will be interpreted as “the locked position”.
Claim 3 recites the limitation "the proximal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the proximal end” will be interpreted as “a proximal end”.
Claim 4 recites the limitation "the unlocked pin pocket" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the unlocked pin pocket” will be interpreted as “the unlocked locking pin pocket”.
Claim 5 recites the limitation "the engagement end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the engagement end” will be interpreted as “an engagement end”.
Claim 5 recites the limitation “into clearance geometry” in lines 2-3.  It is unclear whether the clearance geometry recited in lines 2-3 is referring to the clearance geometry in line 1, or if a new clearance geometry is being claimed.  For the purpose of examining the claim, “into clearance geometry” in lines 2-3 will be interpreted as “into the clearance geometry”.
Claim 6 recites the limitation “the proximal end” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the proximal end” will be interpreted as “a proximal end”.
Claim 7 recites the limitation "and one or more locking pin pockets" in line 6.  It is unclear whether the one or more locking pin pockets are referring to the one or more locking pin pockets recited in line 5, or if new one or more locking pin pockets are being claimed.  For the purpose of examining the claim, “and one or more locking pin pockets” will be interpreted as “and the one or more locking pin pockets”.  
Claim 7 recites the limitation "with one or more locking pin pockets" in lines 5-6.  It is unclear whether the one or more locking pin pockets are referring to the one or more locking pin pockets recited in line 5, or if new one or more locking pin pockets are being claimed.  For the purpose of examining the claim, “with one or more locking pin pockets” will be interpreted as “with the one or more locking pin pockets”.  
Claim 7 recites the limitation "the unlocked locking pin pocket" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the unlocked locking pin pocket” will be interpreted as “an unlocked locking pin pocket”.
Claim 7 recites the limitation "the locked locking pin pocket" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the locked locking pin pocket” will be interpreted as “a locked locking pin pocket”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziolo et al. (U.S. Publication No.2013/0172939 A1; hereinafter “Ziolo”).
	Regarding claims 1 and 4, Ziolo discloses an interbody spacer for placement between adjacent vertebrae comprising: a spacer/spacer body having one or more fastener holes (see through holes 1112 in bone plate 1110 shown in Figure 1) and one or more flexible locking pins (see ball bearings 3180 in Figures 3A-3F); a fastener retention system (cam 3150 and cap 3170) configured to couple with the spacer/spacer body proximate the fastener holes (via screw assembly 3120), the fastener retention system having one or more locking pin pockets configured to engage the one or more flexible locking pins (see grooves 3152 in Figures 3C and 3D), wherein rotation of the fastener retention system is configured to deflect the one or more flexible locking pins from an unlocked locking pin pocket in an unlocked position to a locked locking pin pocket in a locked position (para.0081); wherein when the one or more flexible locking pins are in the unlocked locking pin pocket, the fastener retention system does not block the one or more fastener holes, and when the one or more flexible locking pins are in the locked locking pin pocket, the fastener retention system blocks the one or more fastener holes (see Figures 3C-3F, see also para.0081).
	Regarding claims 2 and 5, Ziolo further discloses wherein the spacer includes a clearance geometry that allows the engagement end of the flexible locking pins to deflect into the clearance geometry while the fastener retention system is being actuated between the locking pin pockets from the unlocked position to the locked position (see Figures 3C-3F, see also para.0081).
	Regarding claims 3 and 6, Ziolo further discloses wherein a proximal end of the fastener retention system includes a tool engagement feature (notch 3172).
	Regarding claim 7, Ziolo also discloses a fastener retention system  (Figures 2C and 2D) comprising: a revolving cam having a cylindrical shaft with a proximal cam head (cap 2170) and distal revolving barrel (protrusion driver 2150), the cylindrical shaft being configured to engage a bore of a medical device proximate one or more fastener holes (see Figure 2A); one or more locking pin pockets in the revolving barrel (deep recess 2153) with the one or more locking pin pockets for a locked position (para.0080-0081) and the one or more locking pin pockets for an unlocked position (para.0080-0081); one or more flexible locking pins configured to engage the one or more locking pin pockets (see ball bearings 2180 in Figure 2A), wherein when the revolving barrel is rotated, the one or more flexible locking pin moves from an unlocked locking pin pocket to a locked locking pin pocket (para.0080-0081); wherein when the or more flexible locking pins are in the unlocked locking pin pocket the fastener retention system does not block the one or more fastener holes, and when the one or more flexible locking pins are in the locked locking pin pocket the fastener retention system blocks the one or more fastener holes (para.0080-0081).

    PNG
    media_image1.png
    577
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    871
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    822
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    293
    989
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    732
    492
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773